Citation Nr: 1111800	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-33 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder, to include as due to the Veteran's non-service-connected tendon disorder of the left foot (to include a left ankle disorder).

3.  Entitlement to service connection for a tendon disorder of the left foot (to include a left ankle disorder).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for the claims currently on appeal.  

The Veteran testified before a Decision Review Officer (DRO) in a hearing at the RO in January 2009.  The Veteran also testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in March 2010.  Transcripts of the hearings have been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current right knee disorder is not shown to be causally or etiologically related to his active military service.

2.  The Veteran's current left ankle and foot disorder is not shown to be causally or etiologically related to his active military service.



CONCLUSIONS OF LAW

1.  The Veteran's right knee disorder was not incurred in or aggravated by his active military service, and is not proximately due to, the result of, or chronically aggravated by his non-service-connected left ankle and foot disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  The Veteran's left ankle and foot disorder was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The March 2007 letter was provided prior to the initial RO adjudication of the Veteran's claims in June 2007.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board notes that the Veteran did not receive a VCAA notice letter specific to the secondary service connection aspect of his claim for service connection for his right knee disorder.  However, the Veteran has been represented throughout his appeal by an accredited service organization, which therefore presumably is well aware of the requirements for establishing entitlement to service connection on a secondary basis.  The Veteran and his representative also testified at a Board hearing in March 2010, making specific arguments as to why the Veteran's right knee disorder was due to his non-service-connected left ankle and foot disorder.  Therefore, both the Veteran and the Veteran's representative had actual knowledge of the requirements for establishing secondary service connection.  The Board thus finds that the Veteran is not prejudiced by the lack of VCAA notice in this regard. 

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  His STRs and post-service VA and private treatment records have been obtained.  He was afforded the opportunity for personal hearings with a DRO and with the undersigned Acting Veterans Law Judge.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  In addition, the RO arranged for a VA compensation examination for medical nexus opinions concerning the causes of his current right knee disorder and left ankle and foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The report of that evaluation contains all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2010).  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

General Regulations for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by the veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the veteran's active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

A disability also may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Right Knee Disorder

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  Here, the Veteran has the required diagnosis of a current right knee disorder.  This is evident from his February 2009 VA examination, which diagnosed the Veteran with pes anserine bursitis of the right knee.  So there is no disputing he currently has this claimed disorder.

Therefore, the determinative issue is whether the Veteran's right knee disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

During the Veteran's active military service, the Veteran was treated for pain and tenderness in his right knee on two occasions in November 1966.  The Veteran was diagnosed with a probable stress fracture of the tibial plateau.  X-rays of the knee were taken, which showed no abnormalities of the right knee.  The Veteran was provided crutches and light duty for several days.  At his August 1967 military separation examination, his right knee was reported as normal.  His military service ended in August 1967.

Post-service, the claims file demonstrates that the Veteran was first treated by private physicians beginning in January 2010 for his right knee disorder.  The Veteran left the military service in August 1967 and did not complain of symptoms until almost 45 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  
In February 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his right knee disorder.  The VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that "it is not as likely as not that any present knee . . . complaints are the direct and proximate result of any incident or occurrence in the service."  As support for this opinion, the VA examiner stated that the Veteran was only seen on two occasions during his military service for his right knee.  X-rays taken during his military service were negative for any abnormalities.  There was no documentation of any knee problem at the time of the Veteran's discharge from the active military.  The Veteran has not been treated by the VA Medical Center (VAMC) for his current right knee disorder.  Post-service, the Veteran did not receive treatment for his right knee until several years after his discharge from the active military service.  Additionally, the VA examiner pointed out that there is no evidence of chronicity or continuity of symptomatology in the claims file.

The VA and private treatment records in the claims file do not provide contrary opinions.

Therefore, the Veteran's contentions notwithstanding, none of the VA or private physicians that have had occasion to evaluate or examine him, or anyone else for that matter, have attributed his current right knee disorder to his military service.  

Additionally, the Veteran's claim cannot be granted under a theory of secondary service connection - that is, as being proximately due to, the result of, or chronically aggravated by his non-service-connected left ankle and foot disorder.  38 C.F.R. § 3.310 (a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As explained, secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Here, the Veteran is not currently service-connected for his left ankle and foot disorder.  Therefore, secondary service connection cannot be established.  

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at personal hearings.  
The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his knee in service, which resulted in his current disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his right knee to be credible, since there are no positive medical nexus opinions in the claims file and given the fact that following his military discharge the Veteran was first treated for his right knee in January 2010.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show that the Veteran's current right knee disorder is related to his active military service.

For these reasons and bases, the Board places greater probative value on the medical evidence, which shows that the Veteran's right knee disorder is unrelated to his military service, than the Veteran's own statements in support of his claim.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right knee disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

Left Ankle and Foot Disorder

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has the required current diagnosis.  This is evident from his February 2009 VA examination, which diagnosed him with achilles tendonitis of the left ankle.  So there is no disputing he currently has this claimed disorder.

Therefore, the determinative issue is whether the Veteran's left ankle and foot disorder is attributable to his active military service.  See Watson, 4 Vet. App. at 314. See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d at 1308.

During his active military service, in February 1967, X-rays were taken of the Veteran's left ankle and foot.  The Veteran reported pain in his left foot and a history of trauma to the foot in November 1966 from running.  X-rays of the left ankle and foot were negative for any abnormalities or fracture.  At his August 1967 military separation examination, his left ankle and left foot were reported as normal.  His military service ended in August 1967.

Post-service, the claims file demonstrates that the Veteran was first treated by the VAMC in June 2006 for his left ankle.  The Veteran left the service in August 1967 and did not complain of symptoms until almost 40 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson, 230 F.3d at 1330.  

In February 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his left ankle and foot disorder.  The VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that "it is not as likely as not that any present . . . ankle complaints are the direct and proximate result of any incident or occurrence in the service."  As support for this opinion, the VA examiner stated that the Veteran was only seen on one occasion during his military service for his left ankle and foot.  X-rays taken during his military service were negative for any abnormalities.  There was no documentation of any ankle or foot problem at the time of the Veteran's discharge from the active military.  Post-service, the Veteran was first treated in June 2006 for his left ankle and foot disorder.  Additionally, the VA examiner pointed out that there is no evidence of chronicity or continuity of symptomatology in the claims file.

The VA and private treatment records in the claims file do not provide contrary opinions.

Therefore, the Veteran's contentions notwithstanding, none of the VA or private physicians that have had occasion to evaluate or examine him, or anyone else for that matter, have attributed the Veteran's current left ankle and foot disorder to his military service.  

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at personal hearings.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury in service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313 and Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his left ankle and foot during his active military service, which resulted in his current left ankle and foot disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his left ankle and foot disorder to be credible, since there are no positive medical nexus opinions in the claims file and given the fact that following his military discharge the Veteran was first treated for his left ankle and foot disorder in June 2006.  See Caluza, 7 Vet. App. at 511-12. See also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record that fails to show that the Veteran's current left ankle and foot disorder is related to his active military service.

For these reasons and bases, the Board places greater probative value on the medical evidence, which shows that the Veteran's left ankle and foot disorder is unrelated to his active military service, than the Veteran's own statements in support of his claim.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle and foot disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

The claim for service connection for a right knee disorder is denied.

The claim for service connection for a tendon disorder of the left foot, to include a left ankle disorder, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the bilateral hearing loss claim can be properly adjudicated.  

First, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his current bilateral hearing loss.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In February 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss.  The VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's current hearing loss is not due to his in-service noise exposure because the Veteran's hearing loss was normal at the time of the Veteran's discharge from the military.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss - that is, according to the requirements of 38 C.F.R. § 3.385 (2010) - may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing loss disorder by showing he now satisfies the threshold minimum requirements of § 3.385 and by submitting evidence that his current disorder is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Based on the current case law, the VA examiner provided inadequate rationale for his negative nexus opinion.  Therefore, the Board finds that the Veteran must be provided with another VA examination to determine the etiology of his current bilateral hearing loss.

Second, at his March 2010 Board hearing, the Veteran testified that during his active military service, he applied for Officer Candidate School (OCS).  The Veteran testified that while he was stationed at Fort Dix, New Jersey, he was administered a hearing test in both ears as part of his application process.  The Veteran testified that he failed this hearing test.  Therefore, the AMC/RO should determine whether the STRs currently in the Veteran's claims file constitute the entirety of his in-service treatment notes, particularly those records from Fort Dix, New Jersey, pertaining to the Veteran's application for OCS.  The Court has determined that if all relevant service records have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, the most recent treatment records from the Jackson, Mississippi, VAMC are dated from February 2010.  All pertinent treatment records since this date should be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Jackson, Mississippi, VAMC since February 2010 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Ask the Veteran whether he has recently been treated by any private providers for his bilateral hearing loss, and obtain a list of those providers.  Obtain any available records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting the Veteran's service treatment records from Fort Dix, New Jersey, pertaining to the Veteran's application for Officer Candidate School from any source deemed appropriate.  Associate all such records with the Veteran's claim folder.  Do not associate duplicate records with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and to show compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv).  	

4.  After obtaining the above records, afford the Veteran a VA examination to ascertain the nature and etiology of his current bilateral hearing loss.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs, and offer comments and opinions addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed bilateral hearing loss had its onset during service or is in any other way causally related to his active service - including to his in-service noise exposure.

The VA examiner is reminded that in Hensley, 5 Vet. App. at 155, the Court held that, even though disabling hearing loss - that is, according to the requirements of 38 C.F.R. § 3.385 - may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing loss disorder by showing he now satisfies the threshold minimum requirements of § 3.385 and by submitting evidence that his current disorder is related to his active military service.  See also Ledford, 3 Vet. App. at 89.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After the above actions have been completed, readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


